
	
		IIA
		110th CONGRESS
		1st Session
		S. J. RES. 10
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 27, 2007
			Mr. Kennedy (for
			 himself, Mr. Kerry,
			 Mrs. Boxer, Mr.
			 Harkin, Mr. Lautenberg,
			 Mr. Dodd, Mr.
			 Lieberman, Mrs. Feinstein,
			 Ms. Mikulski, Mr. Brown, Mr.
			 Durbin, Mr. Schumer,
			 Ms. Cantwell, Mr. Biden, Mr.
			 Levin, Mr. Menendez,
			 Mrs. Murray, Mrs. Clinton, Mr.
			 Feingold, Ms. Stabenow, and
			 Mr. Whitehouse) introduced the following
			 joint resolution; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relative to equal rights for men and
		  women.
	
	
		That the following article is proposed as
			 an amendment to the Constitution of the United States, which shall be valid to
			 all intents and purposes as part of the Constitution when ratified by the
			 legislatures of three-fourths of the several States:
			
				 —
					1.Equality of rights under the law shall not
				be denied or abridged by the United States or by any State on account of
				sex.
					2.The Congress shall have the power to
				enforce, by appropriate legislation, the provisions of this article.
					3.This article shall take effect 2 years
				after the date of
				ratification.
					.
		
